UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	February 28, 2013 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/13 (Unaudited) COMMON STOCKS (93.2%) (a) Shares Value Aerospace and defense (5.5%) General Dynamics Corp. 459,300 $31,218,621 Honeywell International, Inc. 421,300 29,533,130 L-3 Communications Holdings, Inc. 480,140 36,620,278 Northrop Grumman Corp. (S) 1,354,790 88,982,607 Raytheon Co. 222,100 12,119,997 United Technologies Corp. 366,200 33,159,410 Auto components (2.3%) Autoliv, Inc. (Sweden) (S) 248,140 16,173,765 Delphi Automotive PLC (United Kingdom) (NON) 536,400 22,448,340 Johnson Controls, Inc. 223,200 7,024,104 TRW Automotive Holdings Corp. (NON) 895,980 52,585,066 Automobiles (0.4%) Ford Motor Co. 1,231,540 15,529,719 Beverages (1.6%) Coca-Cola Enterprises, Inc. 1,005,700 35,983,946 Dr. Pepper Snapple Group, Inc. 692,300 30,198,126 Building products (0.3%) Owens Corning, Inc. (NON) 323,200 12,543,392 Capital markets (3.1%) Charles Schwab Corp. (The) 1,851,300 30,065,112 Invesco, Ltd. 737,500 19,757,625 State Street Corp. 1,417,380 80,209,534 Chemicals (2.4%) Ashland, Inc. 495,560 38,638,813 Celanese Corp. Ser. A 291,500 13,656,775 LyondellBasell Industries NV Class A 823,700 48,285,294 Commercial banks (2.3%) Popular, Inc. (Puerto Rico) (NON) 360,580 10,067,394 U.S. Bancorp 1,249,700 42,464,806 Wells Fargo & Co. 1,227,640 43,065,611 Commercial services and supplies (1.0%) ADT Corp. (The) (S) 368,665 17,655,367 Tyco International, Ltd. 737,330 23,601,933 Communications equipment (1.7%) Cisco Systems, Inc. 3,420,250 71,312,213 Computers and peripherals (2.0%) Apple, Inc. 72,600 32,045,640 EMC Corp. (NON) 739,900 17,025,099 SanDisk Corp. (NON) (S) 684,310 34,482,381 Consumer finance (0.9%) Capital One Financial Corp. 520,900 26,581,527 Discover Financial Services 335,200 12,915,256 Containers and packaging (0.3%) Sealed Air Corp. 549,800 12,211,058 Diversified financial services (6.9%) Bank of America Corp. 2,134,200 23,967,066 Citigroup, Inc. 2,406,123 100,984,982 CME Group, Inc. 537,000 32,123,340 JPMorgan Chase & Co. 2,312,600 113,132,392 McGraw-Hill Cos., Inc. (The) 368,870 17,170,899 Diversified telecommunication services (1.3%) AT&T, Inc. 779,200 27,981,072 Verizon Communications, Inc. 571,970 26,613,764 Electric utilities (2.3%) American Electric Power Co., Inc. 552,700 25,860,833 Edison International 258,800 12,430,164 FirstEnergy Corp. 754,000 29,767,920 NextEra Energy, Inc. (S) 338,900 24,356,743 PPL Corp. 75,100 2,314,582 Food and staples retail (2.1%) CVS Caremark Corp. 764,500 39,081,240 Kroger Co. (The) 599,200 17,502,632 Walgreen Co. (S) 719,700 29,464,518 Food products (0.5%) Bunge, Ltd. (S) 271,600 20,128,276 Health-care equipment and supplies (4.5%) Baxter International, Inc. 1,270,400 85,879,040 Covidien PLC 746,025 47,424,809 St. Jude Medical, Inc. 668,900 27,424,900 Zimmer Holdings, Inc. 339,100 25,418,936 Health-care providers and services (2.8%) CIGNA Corp. 1,401,300 81,919,998 UnitedHealth Group, Inc. 612,100 32,716,745 Hotels, restaurants, and leisure (0.6%) McDonald's Corp. (S) 280,400 26,890,360 Independent power producers and energy traders (0.9%) Calpine Corp. (NON) 1,268,100 23,333,040 NRG Energy, Inc. 523,700 12,568,800 Insurance (8.4%) Aflac, Inc. 463,830 23,168,309 American International Group, Inc. (NON) 1,013,053 38,506,145 Aon PLC 493,800 30,166,242 Everest Re Group, Ltd. 154,260 19,222,339 Hartford Financial Services Group, Inc. (The) 219,000 5,170,590 MetLife, Inc. 2,344,770 83,098,649 PartnerRe, Ltd. (S) 509,550 45,472,242 Validus Holdings, Ltd. 1,307,490 46,585,869 Willis Group Holdings PLC (S) 395,000 15,041,600 XL Group PLC 1,442,811 41,322,107 IT Services (0.6%) Fidelity National Information Services, Inc. 665,600 25,059,840 Leisure equipment and products (1.0%) Hasbro, Inc. (S) 1,055,500 42,241,110 Life sciences tools and services (1.1%) Thermo Fisher Scientific, Inc. 596,400 44,014,320 Machinery (0.4%) Stanley Black & Decker, Inc. 234,200 18,431,540 Media (4.2%) Comcast Corp. Special Class A 2,643,650 101,278,232 Interpublic Group of Companies, Inc. (The) 1,761,470 22,511,587 Time Warner, Inc. (S) 987,290 52,494,209 Metals and mining (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 848,800 27,093,696 Oil, gas, and consumable fuels (13.7%) Apache Corp. 165,400 12,284,258 Chevron Corp. 19,600 2,296,140 Ente Nazionale Idrocarburi (ENI) SpA ADR (Italy) (S) 268,500 12,222,120 Exxon Mobil Corp. 909,100 81,409,905 Hess Corp. (S) 333,400 22,171,100 Marathon Oil Corp. 3,965,300 132,837,550 Marathon Petroleum Corp. 1,132,600 93,869,888 Noble Energy, Inc. 121,700 13,488,011 Occidental Petroleum Corp. 91,600 7,541,428 Royal Dutch Shell PLC ADR (United Kingdom) (S) 1,458,210 95,731,487 Total SA (France) 164,744 8,233,085 Valero Energy Corp. 1,908,100 86,990,279 Paper and forest products (0.8%) International Paper Co. 753,110 33,144,371 Pharmaceuticals (8.0%) Eli Lilly & Co. 2,132,400 116,556,984 Johnson & Johnson (S) 1,164,870 88,658,256 Merck & Co., Inc. 1,081,800 46,225,314 Pfizer, Inc. 3,007,710 82,321,023 Professional services (1.1%) Dun & Bradstreet Corp. (The) (S) 560,060 45,140,836 Real estate investment trusts (REITs) (1.7%) American Tower Corp. Class A 213,600 16,575,360 Hatteras Financial Corp. (S) 464,400 12,394,836 MFA Financial, Inc. 4,883,805 43,368,188 Semiconductors and semiconductor equipment (1.7%) Intel Corp. 1,092,200 22,772,370 KLA-Tencor Corp. 73,200 4,008,432 NXP Semiconductor NV (NON) 474,700 15,342,304 Texas Instruments, Inc. 784,400 26,959,828 Software (0.8%) Oracle Corp. 612,900 20,997,954 Symantec Corp. (NON) 543,300 12,734,952 Tobacco (1.9%) Altria Group, Inc. (S) 1,259,700 42,262,935 Philip Morris International, Inc. 398,350 36,548,613 Wireless telecommunication services (1.4%) Vodafone Group PLC ADR (United Kingdom) 2,355,300 59,212,242 Total common stocks (cost $3,210,963,974) CONVERTIBLE PREFERRED STOCKS (2.5%) (a) Shares Value ArcelorMittal $1.50 cv. pfd. (France) (NON) 183,261 $4,277,312 PPL Corp. $4.375 cv. pfd. 1,090,062 60,029,714 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 3,145,945 38,065,931 Total convertible preferred stocks (cost $103,459,052) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $15,051,650 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 17,326,103 Total convertible bonds and notes (cost $28,043,801) SHORT-TERM INVESTMENTS (10.4%) (a) Shares Value Putnam Short Term Investment Fund 0.10% (AFF) $109,446,927 $109,446,927 Putnam Money Market Liquidity Fund 0.11% (AFF) 55,051,691 55,051,691 Putnam Cash Collateral Pool, LLC 0.21% (d) 267,032,734 267,032,734 Total short-term investments (cost $431,531,352) TOTAL INVESTMENTS Total investments (cost $3,773,998,179) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,163,561,560. (b) The aggregate identified cost on a tax basis is $3,775,481,145, resulting in gross unrealized appreciation and depreciation of $722,814,901 and $52,216,319, respectively, or net unrealized appreciation of $670,598,582. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $15,593,271 $346,985,194 $307,526,774 $16,172 $55,051,691 Putnam Short Term Investment Fund * — 110,796,260 1,349,333 2,186 109,446,927 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $260,120,139. The fund received cash collateral of $267,032,734, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $359,176,492 $— $— Consumer staples 251,170,286 — — Energy 560,842,166 8,233,085 — Financials 972,598,020 — — Health care 678,560,325 — — Industrials 349,007,111 — — Information technology 282,741,013 — — Materials 173,030,007 — — Telecommunication services 113,807,078 — — Utilities 130,632,082 — — Total common stocks — Convertible bonds and notes — 32,377,753 — Convertible preferred stocks — 102,372,957 — Short-term investments 164,498,618 267,032,734 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 26, 2013
